Citation Nr: 0916332	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-39 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
cervical spine.

2.  Entitlement to service connection for a disability of the 
right shoulder.

3.  Entitlement to service connection for a disability of the 
left shoulder.

4.  Entitlement to service connection for a disability of the 
right hand.

5.  Entitlement to service connection for a disability of the 
left hand.

6.  Entitlement to service connection for gout of the feet.

7.  Entitlement to service connection for gout of the right 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to 
December 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for a 
disability of the left hand, right hand, and right shoulder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A cervical spine disability was not manifest during 
service, arthritis was not manifest within a year after 
discharge, and a cervical spine disability is not related to 
the Veteran's active service.

2.  A left shoulder disability was not manifest during 
service, arthritis was not manifest within a year after 
discharge, and a left shoulder disability is not related to 
the Veteran's active service.

3.  Gout of the feet was not manifest during service and is 
not related to the Veteran's active service.

4.  Gout of the right knee was not manifest during service 
and is not related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by active service and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  A left shoulder disability was not incurred in or 
aggravated by active service and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

3.  Gout of the feet was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  Gout of the right knee was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in October 2004 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was informed of what the evidence needed to show in 
order to substantiate his claims of entitlement to service 
connection.

The Board finds that the Veteran as not provided with notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  However, since the claims decided 
herein are denied, no effective dates or disability 
evaluations will be assigned.  Therefore, the absence of this 
notice constitutes harmless error.

As such, the Board finds that the RO provided the Veteran 
with adequate VCAA notice prior to the initial decision on 
his appeal in July 2005.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded an examination on the issues decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All 
examinations were conducted by medical professionals, who 
reviewed the claims files, solicited history from the 
Veteran, and performed extensive examinations.  The examiners 
provided conclusions and rationales based on the evidence of 
record.  As such, the examinations afforded to the Veteran 
are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 
(2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Analysis

Applicable Law and Regulations

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disability was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

The Board must determine whether the evidence supports a 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Cervical Disability

The Veteran has contended that he has arthritis of the 
cervical spine that is due to his service.

The Veteran's December 1975 entrance examination shows his 
spine was normal.  A December 1977 service record shows the 
Veteran complained of pain in the right side of his neck.  It 
occurred when he had been playing basketball.  He never had 
that problem before.  He also complained of pain on the right 
side of his forehead and the back of his head.  He complained 
of being dizzy.  The impression was possible tension 
headaches.  It was later noted that he pulled a neck muscle.  
It hurt only when he leaned his head to the right.  The 
assessment was mild muscle sprain secondary to basketball.  
He was told not to play basketball until he felt better.  The 
Veteran's January 1978 examination report shows his spine was 
normal.

A November 1994 private treatment record shows the Veteran 
reported having been involved in a motor vehicle accident in 
October 1994.  He complained of generalized stiffness of the 
cervical neck with radiating pain into the occipital portion 
of the head and upper thoracic region.  The Veteran denied 
any prior back or neck injury and stated he had never been 
hospitalized for any such condition.  Prior to the October 
1994 accident, he was pain free pertaining to his cervical 
spine.  The diagnoses were acute traumatic cervicothoracic 
sprain and acute cervicothoracic lumbosacral myofibrositis.

A December 1994 private report of a cervical MRI shows the 
Veteran complained of neck pain with bilateral hand numbness.  
The results were disc protrusion of the cervical spine.

A February 1995 private treatment record shows the Veteran 
indicated he was involved in a motor vehicle accident in 
October 1994.  He understood his diagnostics to be disc 
problems of two cervical discs.

A July 1995 private report shows the Veteran continued to 
complain of pain in his neck.

A September 1997 VA record shows the Veteran was in a truck 
accident in 1994 and suffered a bad disc.

A November 1997 VA outpatient record shows the Veteran was 
involved in a motor vehicle accident in 1994 and suffered a 
back strain.

A June 1999 VA treatment record shows the Veteran complained 
of muscle spasm in his back since the day before.

A March 2005 VA outpatient record shows the Veteran 
complained of neck pain.

In April 2005, the Veteran underwent VA examination.  The 
Veteran gave a history of neck pain that began in 1994 
following a motor vehicle accident.  He experienced pain 
since that time.  X-rays were taken, and the diagnoses were 
cervical strain and degenerative disc disease and 
degenerative joint disease of the cervical spine.

Based on the record, the Board finds that service connection 
for a cervical spine disorder is not warranted.  Records show 
the Veteran has been diagnosed with cervical strain, 
degenerative disc disease, and degenerative joint disease.  
However, there is no evidence that these are related to his 
active service.  All post-service records indicate that the 
Veteran's cervical spine disability began when he was 
involved in a motor vehicle accident in 1994, many years 
after separation from service.  Even the Veteran gave a 
history of having injured his neck in 1994 during his April 
2005 VA examination.  While there is one in-service record 
showing the Veteran complained of some pain in the side of 
his neck, there was no diagnosis of a chronic cervical spine 
disorder, and the Veteran's spine was normal upon 
examination.  The Veteran has not contended that there is 
continuity of symptomatology since service, as he has stated 
that his neck pain began in 1994.  Furthermore, there is no 
competent opinion of record linking the Veteran's currently 
diagnosed cervical spine disorder with his service.  
Arthritis was not diagnosed until many years after 
separation.

As such, the Board finds that the evidence preponderates 
against a finding that a cervical spine disorder is 
attributable to service.  The claim is denied.


Left Shoulder

The Veteran has contended that he has a left shoulder 
disability that is due to his service.

The Veteran's service treatment records contain no evidence 
of complaints or symptoms related to his left shoulder.  In 
January 1978, examination of the Veteran's upper extremities 
was normal.

In April 2005, the Veteran underwent VA examination.  He gave 
a history of bilateral shoulder pain, which began in the late 
1970s.  His left shoulder pain began in 1978 and was gradual 
in onset.  He denied any previous history of trauma of the 
left shoulder.  He experienced a constant dull ache in the 
left shoulder with increased discomfort with repetitive 
movement with overhead lifting.  Range of motion of the left 
shoulder was 90 degrees of forward flexion and abduction with 
evidence of discomfort.  X-rays revealed no evidence of 
fracture or dislocation.  The diagnosis was degenerative 
joint disease of the left shoulder.

Based on the record, the Board finds that service connection 
for a left shoulder disability is not warranted.  The Veteran 
recently stated that his left shoulder pain began in 1978.  
However, there is no evidence of left shoulder pain in the 
service treatment records, and his upper extremities were 
normal upon examination in January 1978.  There is a complete 
lack of medical evidence of any complaints of left shoulder 
pain until the Veteran filed his claim in August 2004.  There 
are no medical records documenting left shoulder pain until 
the April 2005 VA examination report.  While there are many 
medical records in which the Veteran complains of right 
shoulder pain, he never references left shoulder pain until 
August 2004.  We conclude that the normal separation 
examination and the silence of the record in proximity to 
service are far more probative than recent assertions of 
either continuity or chronicity during service.  As such, the 
Board finds his recent comments of left shoulder pain 
beginning in 1978 are not credible.  Therefore, the credible 
evidence of record establishes that there was no continuity 
of symptomatology since separation.

As such, there is no credible evidence of record to suggest 
that the Veteran experienced left shoulder pain prior to 
August 2004, which was more than twenty years after 
separation from service.  Arthritis was not shown by x-rays 
until 2005.  Finally, there is no competent evidence that the 
currently diagnosed left shoulder degenerative joint disease 
is related to active service.  The Veteran's claim is denied.


Gout

The Veteran has contended that he has gout of the feet and 
right knee that is related to his service.

Service treatment records contain no complaints of foot pain.  
There are several records of treatment for bilateral knee 
pain and diagnoses of chondromalacia.  Examination of the 
feet in January 1978 was normal.  It was noted the Veteran 
had bilateral knee pain with no diagnosis.

October 1997 VA records show the Veteran complained of toe 
pain.  He was started on medication for probable gout.  On 
examination, the toe was less red and less swollen.  He had 
reported gout in the same place in April 1997.

In June 1998, the Veteran underwent VA examination and was 
diagnosed with chondromalacia and recurring subluxation of 
the knees.

In a July 1998 rating decision, the RO awarded service 
connection for chondromalacia of the right knee.

VA records show complaints of knee pain in April 1998, July 
1998, August 1998, October 1998, June 1999, October 1999, 
June 2001, and February 2002.  Arthritis and chondromalacia 
were diagnosed.  Gout was not diagnosed.

A September 1998 VA treatment record shows a diagnosis of 
gout.

A June 1999 VA outpatient record shows the Veteran had a 
history of gouty arthritis.

In December 1999, April 2004, and July 2006, the Veteran 
underwent VA examination for evaluation of his service-
connected knee disabilities.  Gout was not diagnosed.

A May 2001 VA record shows a diagnosis of gout.

A January 2003 VA outpatient record shows a diagnosis of 
gouty arthritis.
 
A February 2004 VA treatment record shows the Veteran 
complained of right knee redness and pain.  He had a history 
of gout attacks once a year.  Following evaluation, the 
assessment was right knee pain secondary to gout.

An August 2004 VA record shows the Veteran had an attack of 
gout affecting the left ankle.  It happened several times a 
year.  The impression was gout.

A November 2004 VA record shows the Veteran complained of 
foot pain that was not consistent with his previous symptoms 
of gout.

In April 2005, the Veteran underwent VA examination.  He gave 
a history of bilateral foot pain, swelling, and inflammation 
since 1996.  This was previously diagnosed as gout.  The 
attacks occurred up to four times per month and lasted up to 
three days.  The Veteran also gave a history of chronic, 
daily pain involving the plantar aspect of both feet.  He 
also complained of bilateral knee pain.  Following 
evaluation, the diagnosis was degenerative joint disease of 
both knees and gout, involving the feet and ankles.  The 
examiner opined that the Veteran's degenerative joint disease 
of the knee was likely a continuation of his service-
connected knee disabilities.  His other complaints of pain 
were not likely related to his knee condition.

Based on a review of the evidence, the Board finds that 
service connection for gout of the feet and right knee is not 
warranted.  To the extent that the Veteran was treated for 
chondromalacia in service and is currently diagnosed with 
right knee chondromalacia and degenerative joint disease, 
this has already been subjected to service connection.  Gout 
was first shown in VA records in October 1997, with reference 
to a previous inflammation in April 1997.  Subsequent records 
show treatment for gout of the feet and right knee.  However, 
there is no evidence that the Veteran was treated for gout in 
service or that his gout is related to his service.  The VA 
examiner opined that gout was not related to the Veteran's 
service-connected knee disabilities.  Furthermore, there is 
no evidence showing the Veteran's gout began in service or is 
related to any incident in service.  Even the Veteran only 
dated the beginning of his treatment for gout to 1996, many 
years after separation.

As such, the evidence preponderates against the Veteran's 
claims, and they must be denied.


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for gout of the feet is denied.

Service connection for gout of the right knee is denied.


REMAND

The Board finds that a remand is needed with regard to the 
Veteran's claims of entitlement to service connection for a 
right shoulder disability and entitlement to service 
connection for disabilities of the hands.

Service records show the Veteran sought treatment for his 
right shoulder on three separate occasions.  He was assessed 
with a muscle strain and a shoulder contusion.  Current 
records show a diagnosis of degenerative joint disease of the 
right shoulder.  While the April 2005 VA examiner provided an 
opinion as to whether the right shoulder was related to the 
service-connected bilateral knee disabilities, no opinion was 
provided with regard to whether the diagnosis was due to 
events or injuries in service.  The Board finds that a remand 
is necessary to obtain such an opinion.

With regard to the Veteran's hands, the service treatment 
records show the Veteran complained of right hand pain and 
pain in all fingers on numerous occasions during service.  
The April 2005 VA examination shows he was diagnosed with 
osteopenia of the hands.  However, the examiner provided no 
opinion as to whether the osteopenia was due to any 
complaints or treatment for pain in the hands in service.  On 
remand, the RO should obtain such an opinion.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran's claims file to VA 
examiner(s) who can review it and provide 
opinions to the following:

a.  Is it at least as likely as 
not that any currently 
diagnosed right shoulder 
disability is related to the 
Veteran's service?

b.  Is it at least as likely as 
not that any currently 
diagnosed right or left hand 
disability is related to the 
Veteran's service?

The examiner(s) are asked to provide a 
rationale for all conclusions reached.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


